292 S.W.3d 351 (2009)
Jonathan CREWS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91579.
Missouri Court of Appeals, Eastern District, Division Four.
June 9, 2009.
*352 Meleaner Harvey, St. Louis, MO, for appellant.
Chris Koster, Dora A. Fichter, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.
Prior report: 239 S.W.3d 140.

ORDER
PER CURIAM.
Jonathan Crews appeals the judgment of the Circuit Court of St. Francois County, the Honorable Kenneth W. Pratte presiding, denying his motion for post-conviction relief. Crews was convicted of committing violence against a correctional employee, § 217.385 RSMo. (2000), and his conviction was affirmed oh appeal by this Court in State v. Crews, 239 S.W.3d 140 (Mo.App. E.D.2007). He filed a motion to vacate the judgment and sentence under Rule 29.15, and the motion court denied his motion without an evidentiary hearing. On appeal, Crews argues the motion court erred in denying two claims of ineffective assistance of counsel: (1) trial counsel failed to request an instruction for assault in the third degree, which Crews argues was a lesser-included offense; and (2) appellate counsel failed to challenge the sufficiency of the evidence at trial.
We have reviewed the briefs and the record oh appeal, and no error of law appears. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.